DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending and under examination.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Clarity of the Record
The instant application is a divisional application of application 15/027,067, now U.S. Patent No. 10,550,431. However, the instant application is not afforded protection under  35 U.S.C. 121 because the instant claims are of the same scope as the ‘431 claims and do not present claims to a group of invention identified by the examiner as patentably distinct from the invention elected in the parent application. Thus, the claims of the instant application are not consonant with the restriction requirement made in the ‘067 application. Furthermore, the species election in the ‘067 application was withdrawn before the issue of the ‘431 patent, and all species of genes were examined.  Accordingly, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,550,431. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method comprising: 
obtaining a leukocyte sample from  a burn patient suspected of being at risk of a Pseudomonas or Staphylocci infection or having a Pseudomonas or Staphylococci infection;
isolating RNA from the sample; 
analyzing the isolated RNA using RT-PCR for gene expression of at least one gene selected from the group of: Thrombospondin 1 (THBS1); cyclin D2 (CCND2); MyoD family inhibitor domain containing (MDFIC); SWI/SNF related, matrix associated, actin dependent regulator of chromatin, subfamily a, member 4 (SMARCA4); nuclear receptor binding SET domain protein 3 (WHSCIL1); transmembrane protein 50B (TMEM50B); DDB1 and CUL4 associated factor 7 (DCAF7); and oxysterol binding protein like 8 (OSBPL8); 
determining the values of total body surface area (TBSA) burns, age, and inhalation status of the burn patient; 
multiplying the TBSA value by 0.0423, multiplying the age value by 0.0652, multiplying the inhalation status value by 3.5132, and multiplying the expression level of each measured gene by a coefficient selected from the group of: 0.8321 for the expression level of Thrombospondin 1 (THBS1) analyzed using sequence comprising probe 201108, 0.8448 for the expression level of Thrombospondin 1 (THBS1) analyzed using the sequence comprising probe 201109, 0.0714 for the expression level of Thrombospondin 1 (THBS1) analyzed using the sequence comprising probe 201110, 0.033 for the expression level of cyclin D2 (CCND2), −0.146 for the expression level of MyoD family inhibitor domain containing (MDFIC), −1.0108 for the expression level of SWI/SNF related, matrix associated, actin dependent regulator of chromatin, subfamily a, member 4 (SMARCA4), −1.2438 for the expression level of nuclear receptor binding SET domain protein 3 (WHSC1L1), −0.167 for the expression level of 
adding the resulting products to yield a risk value. Both sets of claims recite administering a treatment selected from the group consisting of antibiotics; immunotherapy; and LPS removal when the risk value is greater than or about −1.1912. Both sets of claims recite wherein the sample comprises blood or plasma. Thus, the instant claims are anticipated by the ‘431 claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claim(s) recite(s) determining the values of total body surface area (TBSA) burns, age, and inhalation status of the burn patient. The limitation of “determining” is performed in the human mind, and thus, the limitation falls into the “mental process” groupings of abstract ideas. In addition, the claim recites multiplying the TBSA value by 0.0423, multiplying the age value by 0.0652, multiplying the inhalation status value by 3.5132, and multiplying the expression level of each measured gene by a coefficient selected from the group of: 0.8321 for the expression level of Thrombospondin 1 (THBS1) analyzed using sequence comprising probe 201108, 0.8448 for the expression level of Thrombospondin 1 (THBS1) analyzed using the sequence comprising probe 201109, 0.0714 for the expression level of Thrombospondin 1 (THBS1) analyzed using the sequence comprising probe 201110, 0.033 for the expression level of cyclin D2 (CCND2), −0.146 for the expression level of MyoD family inhibitor domain containing (MDFIC), −1.0108 for 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. A claim that focuses on the use of a judicial exception must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966. Adding steps to a natural biological process or an abstract idea that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. See id. At 1966,1970. As stated in MPEP 2106.05(d), the courts 
Furthermore, as discussed above, with respect to integration of the abstract idea and law of natural into a practical application, the additional element of wherein a risk value is greater than or about -1.1912 indicates the subject should be administered at least one 
Claim Status
No claims are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rodgers et al. (Pediatr Infect Dis J. 2000 Oct;19(10):990-5) discuss predictors of infectious complications after burn injuries in children. Rodgers et al. teach that  children with flame and inhalation injury, TBSA burned >30% and full thickness burns are at high risk of infectious complications (See abstract and pages 992-994).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SANDRA DILLAHUNT/            Examiner, Art Unit 1646  


/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646